--------------------------------------------------------------------------------

AGENCY AGREEMENT

This Agency Agreement (this “Agreement”) is made and entered into by and between
IRELAND INC., (the “Company”) and S & P INVESTORS, INC. (the “Agent”). The Agent
and the Company agree:

  1.

Engagement of Agent: The Company hereby engages the Agent, and the Agent hereby
accepts such engagement, to act as the Company’s agent with respect to
placements of “Securities” by the Company in a private placement transaction
(the “Offering”). The total amount will be up to $2,990,000. The Securities are
the Units of the Company as described more fully in the “Subscription for Units”
(the “Subscription Agreement”) prepared by the Company for use in the Offering.
Nothing herein shall preclude the Company from engaging, at its sole discretion,
at any time, any other party, to provide to the Company services similar to or
substantially similar to the services described herein.

        2.

Offering Procedures: The Agent will introduce the Company to investors (the
“Offerees”) who the Agent represents and warrants: (i) are “accredited
investors” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933; or (ii) are “qualified institutional buyers”
as such term is defined in Rule 144A of the Securities Act of 1933.

        3.

Agent’s Compensation: In consideration for the services rendered by the Agent
for this Offering, the Company shall pay to the Agent, or cause the Agent to be
issued: (a) cash compensation upon the Company’s Closing of the Offering equal
to SEVEN percent (7%) of the Offering funds received from Offerees, and (b)
warrants exercisable for a period of two years from the date of issuance (the
“Agent Warrants”) to purchase (at an exercise price equal to the lowest exercise
price of the warrants issued to the Offerees) a number of shares par value
$0.001 per share of the Company’s common stock (the “Common Shares”) equal to
THREE percent (3%) of the total number of the Units sold to Offerees pursuant to
the Offering. All Agent Warrants shall be issued in the name of the Agent.

       

The Agent shall be entitled to no compensation with respect to any funds
received from any party other than an Offeree as defined in Section 2 above.

        4.

Certain Matters Relating to Agent’s Duties:

4.1 The Agent’s responsibilities shall be limited to introducing potential
Offerees to the Company, and the Agent shall not have authority to offer or sell
the Securities to any potential Offerees. The Agent shall not use any general
solicitation or general advertising within the meaning of the applicable
securities laws in connection with any offering. The Agent shall have no
responsibility to participate or assist in any negotiations between any
potential Offerees and the Company. The Agent will have no responsibility to
act, and the parties contemplate that the Agent

1

--------------------------------------------------------------------------------

will not act, as a broker or dealer with respect to the offer or sale of the
Securities. Further, the Agent shall have no responsibility for fulfilling any
SEC reporting or filing requirements as relates to the Company or meeting
reporting or filing requirements in any country or jurisdiction on behalf of the
Company; provided however, the Agent agrees to provide the Company with
reasonable assistance related to any reporting, registration, qualification or
other requirements of applicable securities laws and other regulatory matters.

4.2 The Agent agrees to introduce the Company to Offerees only in States in the
United States of America in which the Agent is registered as a broker-dealer in
good standing and in States which the Agent has been advised by the Company that
offers and sales of Securities can be legally made by the Company.

4.3 The Agent shall perform its duties under this Agreement in good faith and in
a manner consistent with the instructions of the Company.

4.4 The Agent is and will hereafter act as an independent contractor and not as
an employee of the Company and nothing in this Agreement shall be interpreted or
construed to create any employment, partnership, joint venture, or other
relationship between the Agent and the Company. The Agent will not hold itself
out as having, and will not state to any person that the Agent has any
relationship with the Company other than as an independent contractor. The Agent
shall have no right or power to find or create any liability or obligation for
or in the name of the Company or to sign any documents on behalf of the Company.

  5.

Termination of Agreement. Either party may terminate this Agreement at any time
by notifying the other party in writing. In any event, this Agreement will
terminate upon the earlier of completion or termination of the Offering or July
15, 2007. Notwithstanding the foregoing, all provisions of this Agreement which
by their terms survive termination of this Agreement, shall survive the
termination of this Agreement. Further, the Agent shall be entitled to
compensation under Section 3 based on any investments made by an Offeree in the
Offering or any subsequent funding of any kind by Offerees at any time within
one year of the termination of this Agreement.

        6.

Notices. Any notice, consent, authorization or other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by fax, three days after being mailed by
first class mail, or one day after being sent by a nationally recognized
overnight delivery service, charges and postage prepaid, properly addressed to
the party to receive such notice, at the following address or fax number for
such party (or at such other address or fax number for such party (or at such
other address or fax number as shall hereafter be specified by such party by
like notice):

2

--------------------------------------------------------------------------------


  (a) If to the Company to :                   IRELAND INC. cc: O'Neill Law
Group PLLC     2441 W. Horizon Ridge Pkwy   435 Martin Street, Suite 1010    
Henderson, NV 89052   Blaine, WA 98230     (702) 932-0353 Telephone   (360)
332-330 Tel     (702) 939-5249 Facsimile   (360) 332-2291 Fax     (702) 403-4846
Mobile                           (b) If to the Agent to:                  
Stuart G. Potter, Jr. cc: Bruce E. Lazier     S & P INVESTORS, INC.   503
University Tower     12720 Hillcrest Road, Suite 108   6440 N. Central Expwy.  
  Dallas, TX 75230   Dallas, TX 75206     (972) 385-9471 Telephone   (214)
368-9414 Tel.     (972) 385-9486 Facsimile   (214) 368-9094 Fax


  7.

The Agent acknowledges and certifies that:

          (a)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Common Shares and Agent Warrants; and

          (b)

there is no government or other issuance covering the Common Shares and Agent
Warrants; and

          (c)

there are risks associated with the purchase of the Common Shares and Agent
Warrants; and

          (d)

there are restrictions on the Agent’s ability to resell the Common Shares, the
Agent Warrants and the Common Shares underlying them, and it is the
responsibility of the Agent to find out what those restrictions are and to
comply with them before selling the Common Shares, the Agent Warrants or Common
Shares underlying them;

          (e)

the Agent is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended;

          (f)

the Company has advised the Agent that the Company is relying on an exemption
from the requirements to provide the Agent with a prospectus and to sell
Securities through a person or company registered to sell Securities under
applicable securities laws and, as a consequence of acquiring Common Shares and
Agent Warrants pursuant to this exemption, certain protections, rights and
remedies provided by applicable securities laws, including statutory rights of
rescission or damages, will not be available to the Agent; and

3

--------------------------------------------------------------------------------


  (g)

the Agent is duly registered as a broker/dealer in each state in which the Units
are being offered in accordance with applicable state laws.


8.

Company to Control Transactions. The prices, terms and conditions under which
the Company shall offer or sell any Securities shall be determined by the
Company in its sole discretion. The Company shall have the authority to control
all discussions and negotiations regarding any proposed or actual offering or
sale of Securities. Nothing in this Agreement shall obligate the Company to
offer or sell any Securities or other securities or consummate any transaction.
The Company may terminate any negotiations or discussions at any time and
reserves the right not to proceed with the Offering or sale of Securities.
Compensation pursuant to this Agreement shall only be paid to the Agent in the
event of an actual Closing of the Offering or any subsequent closings of an
offering or offerings of securities within one (1) year of the date of
termination hereof to an Offeree.

      9.

Confidentiality of Company Information. The Agent, and its officers, directors,
employees and agents shall maintain in strict confidence and not copy, disclose
or transfer to any other party (1) all confidential business and financial
information regarding the Company and its affiliates, including without
limitation, projections, business plans, marketing plans, product development
plans, pricing, costs, customer, vendor and supplier lists and identification,
channels of distribution, and terms of identification of proposed or actual
contracts, (2) all confidential technology of the Company and (3) the terms and
existence of this Agreement. In furtherance of the foregoing, the Agent agrees
that it shall not transfer, transmit, distribute, download or communicate, in
any electronic, digitized or other form or media, any of the confidential
technology of the Company. The foregoing is not intended to preclude the Agent
from utilizing, subject to the terms and conditions of this Agreement, the
Subscription Agreement prepared by the Company for use in the Offering.

     

All communications regarding any possible transactions, requests for due
diligence or other information, requests for facility tours, product
demonstrations or management meetings, will be submitted or directed to the
Company, and the Agent shall not contact any employees, customers, suppliers or
contractors of the Company or its affiliates without express permission. Nothing
in this Agreement shall constitute a grant of authority to the Agent or any
representatives thereof to remove, examine or copy any particular document or
types of information regarding the Company, and the Company shall retain control
over the particular documents or items to be provided, examined or copied. If
the Offering is not consummated, or if at any time the Company so requests, the
Agent and its representatives will return to the Company all copies of
information regarding the Company in their possession. The provisions of this
Section shall survive any termination of this Agreement.

      10. Press Releases, Etc. The Company shall control all press releases or
announcements to the public, the media or the industry regarding the Offering,
any offering, placement, transaction or business relationship involving the
Company or its affiliates. Except for communication to Offerees in furtherance
of this Agreement and any other offering documentation, the Agent will not
disclose the fact that discussions or negotiations are taking place concerning a
possible transaction involving the Company, or the status or terms and
conditions thereof.

4

--------------------------------------------------------------------------------


  11.

Due Diligence: Neither the Company, nor any of its directors, officers or
shareholders should, in any way rely on the Agent to perform any due diligence
with respect to the Company. It is expressly understood and agreed that to the
extent due diligence is conducted it will be conducted by the Offerees.

        12.

Expenses, Etc. The compensation described in Section 3 of this Agreement shall
be the Agent's sole compensation for all of its services and efforts to the
Company and its affiliates, in connection with this Offering of Securities.
However, while the Agent shall pay all of its own costs and expenses in carrying
out its activities hereunder, the Company will reimburse the Agent for the first
$10,000.00 of aforementioned expenses after they have been incurred by the Agent
and simply accounted for to the Company. The Agent shall be exclusively
responsible for any compensation, fees, commissions or other payments to its
employees, agents, representatives, co-agents(should delegation be permitted) or
other persons or entities utilized by it in connection with its activities on
behalf of the Company, and the Agent will indemnify and hold harmless the
Company and its affiliates from the claims of any such persons or entities.

        13.

Compliance with Laws. The Agent represents and warrants that it is a duly
registered broker/dealer and in good standing with the SEC, NASD and the State
of Texas and that it is not presently the subject of any investigations or
proceedings undertaken by such authorities, and that it has and shall maintain
such registrations as well as all other necessary licenses and permits to
conduct its activities under this Agreement, which it shall conduct in
compliance with applicable federal and state laws relating to a private
placement. The Agent represents that it is not a party to any other agreement
which would conflict with or interfere with the terms and conditions of this
Agreement.

        14.

Assignment Prohibited. No assignment of this Agreement shall be made without the
prior written consent of the other party.

        15.

Amendments. Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.

        16.

Governing Law. This Agreement shall be deemed to have been made in the State of
Texas and shall be construed, and the rights and liabilities determined, in
accordance with the law of the State of Texas without regard to the conflicts of
laws rules of such jurisdiction.

        17.

Waiver. Neither the Agent's nor the Company's failure to insist at any time upon
strict compliance with this Agreement or any of its terms nor any continued
course of such conduct on their part shall constitute or be considered a waiver
by the Agent or the Company of any of their respective rights or privileges
under this Agreement.

        18.

Severability. If any provision herein is or should become inconsistent with any
present or future law, rule or regulation of any sovereign government or
regulatory body having jurisdiction over the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
such law, rule or regulation. In all other respects, this Agreement shall
continue to remain in full force

5

--------------------------------------------------------------------------------


 

and effect.

        19.

Counterparts. This Agreement maybe executed in one or more counterparts, each of
which shall be deemed an original, and will become effective and binding upon
the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement. All counterparts so executed shall constitute one
Agreement binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the same counterpart. Each of the parties hereto
shall sign a sufficient number of counterparts so that each party will receive a
fully executed original of this Agreement.

        20.

Entire Agreement. This Agreement and all other agreements and documents referred
herein constitutes the entire agreement between the Company and the Agent. No
other agreements, covenants, representations or warranties, express or implied,
oral or written, have been made by any party hereto to any other party
concerning the subject matter hereof. All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the subject matter hereof are merged herein.

In witness whereof, the parties hereto have each signed this Agreement as of the
19th day of June, 2007.

  S & P INVESTORS, INC. (the “Agent”)           /s/ Stuart G. Potter, Jr.   By:
    Stuart G. Potter, Jr.                     IRELAND INC. (the “Company”)      
    /s/ Lorrie Archibald   By:       Lorrie Archibald

6

--------------------------------------------------------------------------------